NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 25 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

COLETTE CLAIRE SAVAGE,                          No. 20-17297

                Plaintiff-Appellant,            D.C. No. 4:19-cv-07994-DMR

 v.
                                                MEMORANDUM*
MARK SAVAGE, Fiduciary/Trustee,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Northern District of California
                   Donna M. Ryu, Magistrate Judge, Presiding**

                           Submitted August 17, 2021***

Before:      SILVERMAN, CHRISTEN, and LEE , Circuit Judges.

      Colette Claire Savage appeals pro se from the district court’s judgment in

her diversity action challenging past Texas and California state court judgments.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c)
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Savage’s request for oral
argument, set forth in the opening brief, is denied.
We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Cervantes v.

Countrywide Home Loans, Inc., 656 F.3d 1034, 1040 (9th Cir. 2011) (dismissal

under Federal Rule of Civil Procedure 12(b)(6)); Noel v. Hall, 341 F.3d 1148, 1154

(9th Cir. 2003) (dismissal under the Rooker-Feldman doctrine). We affirm.

      The district court properly dismissed Savage’s action for lack of subject

matter jurisdiction under the Rooker-Feldman doctrine because it was a “forbidden

de facto appeal” of prior state court decisions and Savage raised claims that were

“inextricably intertwined” with those state court decisions. See id. at 1163-65

(discussing the Rooker-Feldman doctrine); see also Cooper v. Ramos, 704 F.3d

772, 782 (9th Cir. 2012) (explaining that Rooker–Feldman doctrine bars

“inextricably intertwined” claims where federal adjudication “would impermissibly

undercut the state ruling on the same issues” (citation and internal quotation marks

omitted)).

      The district court did not abuse its discretion in denying Savage’s

postjudgment motions for reconsideration because Savage failed to establish any

basis for such relief. See Sch. Dist. No. 1J, Multnomah County, Or. v. ACandS,

Inc., 5 F.3d, 1262-63 (9th Cir. 1993) (setting forth standard of review and grounds

for reconsideration under Rules 59(e) and 60(b)).

      AFFIRMED.




                                         2                                   20-17297